Citation Nr: 1814680	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-41 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Journet Shaw, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 2005 to May 2007 and from September 2008 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified before the undersigned Veterans Law Judge at a November 2017 videoconference hearing.  A transcript of this hearing is of record.

After the supplemental statement of the case was issued in September 2017, additional medical evidence was associated with the claims file.  As the records include pertinent, but duplicative, evidence to the issues on appeal, no waiver of Agency of Original Jurisdiction (AOJ) consideration is required.  38 C.F.R. §§ 19.37, 20.1304 (2017).

The Board acknowledges that the Veteran has filed a Notice of Disagreement on the issue of entitlement to service connection for sleep apnea.  While it would be appropriate to remand the service connection claim for issuance of a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999), a review of the record reveals that the AOJ is still taking action on this issue.  As such, the Board will not accept jurisdiction over it at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

The Veteran is seeking service connection for a right knee disability.  At his November 2017 Board hearing, the Veteran testified that he injured his right knee during active duty service while conducting combat training.  In-service documentation support his contention that he sought in-service treatment and that he was placed on limited duty as a result of a right knee injury.  Since his discharge, the Veteran said that he has continued to experience right knee pain.  The record includes an April 2013 private MRI report of his right knee, which revealed trochlear notch contusion with overlying moderate grade chondral fissuring.  A November 2016 VA treatment record lists, among his active problems, chondromalacia of the patella.  However, the record does not include an etiological opinion, and the available competent evidence is insufficient to decide the claim.  As the evidence suggests that the Veteran's current right knee disability may be related to his reported in-service right knee injury, a remand is required to provide a VA examination to determine its etiology.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Board notes that the record shows that attempts to retrieve the Veteran's service treatment records (STRs) for his second period of active duty service from September 26, 2008 to August 19, 2009 were unsuccessful.  See April 2015 VA correspondence.  On remand, the Veteran should be afforded another opportunity to submit any copies of those STRs that he may have in his possession.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide copies of any service treatment records that he may have in his possession for his second period of active duty service from September 26, 2008 to August 19, 2009.  

2.  Obtain all of the Veteran's outstanding treatment records for his right knee disability that are not currently of record.

3.  After completing the above, to the extent possible, schedule the Veteran for a VA orthopedic examination for his right knee disability by an appropriately qualified examiner.  Provide the examiner with the claims file, including a copy of this REMAND, for review.  

After a review of the claims file, the examiner should respond to the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's right knee disability had its onset during active duty service, or was otherwise etiologically related to service, to include his reported in-service right knee injury?

In providing the above opinion, the VA examiner must comment on the Veteran's lay statements regarding the circumstances of his right knee injury during service and the April 2006 in-service documentation of that injury.

A complete rationale with discussion of medical literature for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

4.  After ensuring compliance with the above, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




